FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2022

                                    No. 04-22-00387-CR

                     EX PARTE Franklin Jose Velasquez MARTINEZ,

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10369CR
                         Honorable Roland Andrade, Judge Presiding


                                       ORDER

        Appellant filed an “Emergency Motion for Temporary Stay of Proceedings” on July 18,
2002 seeking to stay his criminal trial scheduled for August 8, 2022. We GRANT the motion
and ORDER all trial court proceedings in Trial Court Cause No. 10369-CR pending in Kinney
County Court, including the trial setting of August 8, 2022, STAYED pending the disposition of
this appeal.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court